726 S.E.2d 177 (2012)
Dewey D. MEHAFFEY, Employee
v.
BURGER KING, Employer,
Liberty Mutual Group, Carrier.
No. 24PA12.
Supreme Court of North Carolina.
June 13, 2012.
M. Duane Jones, Charlotte, for Burger King, et al.
Mark T. Sumwalt, Charlotte, for Mehaffey, Dewey D.
Henry E. Teich, Asheville, for Mehaffey, Dewey D.

ORDER
Upon consideration of the petition filed by Plaintiff on the 17th of January 2012 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 13th of June 2012."
Upon consideration of the petition filed on the 17th of January 2012 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 13th of June 2012."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in *178 the manner provided by Appellate Rule 15(g)(2).